Case: 22-1375    Document: 19     Page: 1    Filed: 06/27/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                QUORDALIS V. SANDERS,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1375
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-02187-ZNS, Judge Zachary N. Somers.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     Quordalis V. Sanders, who is incarcerated in Wisconsin
 state prison, appeals from an order of the United States
 Court of Federal Claims denying him leave to proceed in
 forma pauperis (IFP). He also moves for leave to proceed
 IFP on appeal, ECF No. 8; for a settlement conference, ECF
 No. 6; and for “intervention on remand,” ECF No. 15. The
 United States moves to dismiss the appeal for lack of juris-
 diction or affirm.
Case: 22-1375     Document: 19     Page: 2    Filed: 06/27/2022




 2                                              SANDERS   v. US



      The Prison Litigation Reform Act’s “three strike” pro-
 vision does not permit IFP status “if the prisoner has, on 3
 or more prior occasions, while incarcerated or detained in
 any facility, brought an action or appeal in a court of the
 United States that was dismissed on the grounds that it is
 frivolous, malicious, or fails to state a claim upon which re-
 lief may be granted, unless the prisoner is under imminent
 danger of serious physical injury.” 28 U.S.C. § 1915(g).
      Mr. Sanders brought this suit at the Court of Federal
 Claims asserting errors in his state-court conviction and
 imprisonment. Mr. Sanders’s complaint included a motion
 for leave to proceed IFP. On December 1, 2021, the Court
 of Federal Claims ordered Mr. Sanders to pay the court’s
 filing fee on or before January 3, 2022, or his complaint
 would be dismissed for failure to prosecute, finding that he
 could not proceed IFP under the three-strike provision. On
 January 6, 2022, the Court of Federal Claims received Mr.
 Sanders’s notice of appeal, which was postmarked Decem-
 ber 20, 2021.
     The denial of a motion to proceed IFP is a collateral
 order subject to interlocutory appeal. See Roberts v. U.S.
 Dist. Ct. for the N. Dist. of Cal., 339 U.S. 844, 845 (1950).
 However, the determination of whether to allow a litigant
 to proceed IFP is generally committed to the sound discre-
 tion of the trial court. Fourstar v. United States, 950 F.3d
 856, 858 (Fed. Cir. 2020). Here, Mr. Sanders’s opening
 brief does not dispute that he had three prior strikes. Nor
 does it make any cogent argument as to why the determi-
 nation that he failed to demonstrate imminent danger of
 serious physical harm was incorrect, let alone an abuse of
 discretion. Instead, his opening brief consists, for the most
 part, of assertions that he was wrongfully convicted.
     Under these circumstances, we summarily affirm the
 order denying Mr. Sanders’s IFP status. See Joshua v.
 United States, 17 F.3d 378, 380 (Fed. Cir. 1994) (holding
 that summary disposition is appropriate when the position
Case: 22-1375      Document: 19     Page: 3     Filed: 06/27/2022




 SANDERS   v. US                                               3



 of one party is so clearly correct as a matter of law that no
 substantial question regarding the outcome of the appeal
 exists). *
     Accordingly,
     IT IS ORDERED THAT:
     (1) The December 1, 2021, order of the Court of Fed-
 eral Claims is summarily affirmed.
     (2) All pending motions are denied.
     (3) Each side shall bear its own costs.
                                       FOR THE COURT

  June 27, 2022                        /s/ Peter R. Marksteiner
      Date                             Peter R. Marksteiner
                                       Clerk of Court




     *    We note that, on January 6, 2022, apparently una-
 ware of the filing of the notice of appeal, the Court of Fed-
 eral Claims dismissed the case and entered judgment after
 it failed to receive the fee. The filing of an appeal ordinarily
 “confers jurisdiction on the court of appeals and divests the
 [trial] court of its control over those aspects of the case in-
 volved in the appeal.” Griggs v. Provident Consumer Disc.
 Co., 459 U.S. 56, 58 (1982). Accordingly, the trial court
 should consider whether any order or judgment issued sub-
 sequent to when the notice was deemed to have been re-
 ceived must be reissued.